Court of Appeals
                           Sixth Appellate District of Texas

                                   JUDGMENT


Dennis Braley, Appellant                              Appeal from the 5th District Court of
                                                      Bowie County, Texas (Tr. Ct. No.
No. 06-13-00166-CR          v.                        13F0011-005). Opinion delivered by Chief
                                                      Justice Morriss, Justice Carter and Justice
The State of Texas, Appellee                          Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Dennis Braley, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED MAY 15, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk